DETAILED ACTION
- Claims 1-27 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held 7/27/2022, Applicant’s representative Mr. Peter Chung authorized the Examiner’s amendment presented below in order to differentiate the current invention from the prior art of record (see interview summary).
-The required terminal disclaimers were filed and approved.
-Applicant’s arguments with respect to Knight not disclosing a first asset being combined with a second asset are not persuasive. Knight combines an asset with another by taking one attribute (RED) of the first asset (RED AVATAR) and assigns it as an attribute of the second asset (CAR). Since the language of the filed claims does not limit how the combination is performed, Knight’s combination reads on the filed claims. As amended, the claims now require that the combination includes a “concatenation” and the concatenation is of hashes of parameters that uniquely identify the respective assets, therefore all assets retain their original attributes when combined. This overcomes the prior art of record.
- The closest identified prior art of record including Knight, Greco and Narula alone or in combination, do not teach or suggest all the features of independent claim 1, as amended. 
In view of the above, independent claim 1 is deemed allowable. Claims 5 and 21 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2-4, 6-20 and 22-27 depend on one of claims 1, 5 and 21 and are therefore allowable by virtue of their dependency.
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make reasons of record and such reasons should be specific.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Peter Chung following a telephonic interview held on 7/27/2022.
Please amend the claims as follows:

1. 	(Currently Amended) A method, comprising:
receiving a request that is configured to cause a first non-fungible asset and a second non-fungible asset to be combined into a combined non-fungible asset, neither the first non-fungible asset nor the second non-fungible asset being an amount of a currency;
generating, in response to the request, a combined non-fungible token identifying [[a]] the combined non-fungible asset, the combined non-fungible token including a concatenation of a first non-fungible token representing the first non-fungible asset and a second non-fungible token representing the second non-fungible asset,
the combined non-fungible asset not being an amount of the currency,

the first non-fungible token obtained via an application of a first hashing function on a first identifying parameter [[of]] uniquely identifying the first non-fungible asset, and
the second non-fungible token obtained via an application of a second hashing function on a second identifying parameter [[of]] uniquely identifying the second non-fungible asset;
providing, by a provider and to a self-executing code segment on a distributed ledger-based network (DLN), a zero-knowledge proof (ZKP) that the provider has knowledge of an identity of 
receiving, upon verification of the ZKP by the self-executing code segment, a confirmation of a registration of the combined non-fungible asset on the DLN.
2.	(Original) The method of claim 1, wherein receiving the confirmation occurs after addition of the combined non-fungible token into a double-spend preventer data structure on the DLN after verifying that a hash of the combined non-fungible token is not stored in the double-spend preventer data structure prior to the registration of the combined non-fungible asset on the DLN.
3.	(Currently Amended) The method of claim 1, wherein receiving the confirmation occurs without revealing any identifying information of the first non-fungible asset, the second non-fungible asset, the combined non-fungible asset, the first identifying parameter 
4.	(Original) The method of claim 1, wherein receiving the confirmation occurs without revealing any identifying information of an owner of the first non-fungible asset, the second non-fungible asset and/or the combined non-fungible asset, the identifying information of the owner including a public key of the owner and/or a private key of the owner on the DLN.
5.   	(Currently Amended) A method, comprising:
           receiving a request that is configured to cause a transfer of a combined non-fungible asset from a sender to a recipient, the combined non-fungible asset 
              including a first non-fungible asset and a second non-fungible asset, the first non-fungible asset and the second non-fungible asset (1) not being an amount
             of a currency, and (2) represented on a distributed ledger-based network (DLN) by a first token commitment and a second token commitment, respectively; and
causing, in response to the request and on the DLN, a registration of the transfer of the combined non-fungible asset from the sender to the recipient,
the registration occurring after verification of a zero-knowledge proof (ZKP) provided by a provider that the provider has knowledge of an identity of:
a combined non-fungible token identifying the combined non-fungible asset and including a concatenation of a first non-fungible token and a second non-fungible token, a third token commitment representing the combined non-fungible asset on the DLN obtained via an application of a third hashing function on the combined non-fungible token,
the first non-fungible token of a first identifying parameter [[of]] uniquely identifying the first non-fungible asset, the first token commitment  obtained via an application of a first hashing function on the first non-fungible token; and
the second non-fungible token of a second identifying parameter [[of]] uniquely identifying the second non-fungible asset, the second token  commitment obtained via an application of a second hashing function on the second non-fungible token 

6.	(Original) The method of claim 5, wherein the combined non-fungible token consists of the first non-fungible token and the second non-fungible token.
7	(Original) The method of claim 5, wherein:
the combined non-fungible token consists the first non-fungible token and the second non-fungible token,
the ZKP including the ZKP that the provider has knowledge of the combined non-fungible token consisting the first non-fungible token and the second non-fungible token.
8.	(Original) The method of claim 5, wherein the ZKP includes the ZKP that the provider has knowledge of an identity of:
(a) a first identifier associated with the sender,
(i) the first token commitment obtained via the application of the first hashing function on the first identifier; and/or
(ii) the second token commitment obtained via the application of the second hashing function on the first identifier; and/or
(b) a second identifier associated with the recipient, the third token commitment obtained via the application of the third hashing function on the second identifier.
9.	(Original) The method of claim 5, wherein the ZKP includes the ZKP that the provider has knowledge of an identity of:
(a) a first identifier associated with the sender,
(i) the first token commitment obtained via the application of the first hashing function on the first identifier; and/or
(ii) the second token commitment obtained via the application of the second hashing function on the first identifier,
the first identifier including a public key of the sender on the DLN; and/or
(b) a second identifier associated with the recipient, the third token commitment obtained via the application of the third hashing function on the second identifier, the second identifier including a public key of the recipient on the DLN.
10.	(Original) The method of claim 5, wherein the ZKP includes the ZKP that the provider has knowledge of an identity of a first nullifier and/or a second nullifier,
(a) the first nullifier obtained via an application of a fourth hashing function on a first serial number and/or a secret identifier associated with the sender, and/or
(b) the second nullifier obtained via an application of a fifth hashing function on a second serial number and/or the secret identifier associated with the sender,
presence of the first nullifier and/or the second nullifier in a nullifier data structure on the DLN indicating invalidity of the first token commitment and/or the second token commitment, respectively.
11.	(Original) The method of claim 5, wherein the ZKP includes the ZKP that the provider has knowledge of an identity of a first nullifier and/or a second nullifier,
(a) the first nullifier obtained via an application of a fourth hashing function on a first serial number and/or a secret identifier associated with the sender, and/or
(b) the second nullifier obtained via an application of a fifth hashing function on a second serial number and/or the secret identifier associated with the sender,
(i) presence of the first nullifier and/or the second nullifier in a nullifier data structure on the DLN indicating invalidity of the first token commitment and/or the second token commitment, respectively,
(ii) the application of the first hashing function including the application of the first hashing function on the first serial number,
(iii) the application of the second hashing function including the application of the second hashing function on the second serial number.
12.	(Original) The method of claim 5, wherein the ZKP includes the ZKP that the provider has knowledge of an identity of a first nullifier and/or a second nullifier,
(a) the first nullifier obtained via an application of a fourth hashing function on a first serial number and/or a secret identifier associated with the sender, and/or
(b) the second nullifier obtained via an application of a fifth hashing function on a second serial number and/or the secret identifier associated with the sender,
(i) presence of the first nullifier and/or the second nullifier in a nullifier data structure on the DLN indicating invalidity of the first token commitment and/or the second token commitment, respectively,
(ii) the secret identifier including the private key of the sender.
13.	(Previously Presented) The method of claim 5, wherein the ZKP includes the ZKP that the provider derives a public identifier associated with the sender from a secret identifier associated with the sender.
14.	(Previously Presented) The method of claim 5, wherein the ZKP includes the ZKP that the provider derives a public identifier associated with the sender from a secret identifier associated with the sender, the public identifier and the secret identifier including a public key and a private key, respectively, of the sender on the DLN.
15.	(Currently Amended) The method of claim 5, wherein the registration of the transfer occurs without revealing any identifying information of the first non-fungible asset, the second non-fungible asset, the combined non-fungible asset, the first identifying parameter 
16.	(Original) The method of claim 5, wherein the registration of the transfer occurs without revealing any identifying information of the sender and/or the recipient, the identifying information of the sender and/or the recipient including a public key of the sender, a private key of the sender, a public key of the recipient and/or a private key of the recipient, on the DLN.
17.	(Original) The method of claim 5, wherein the registration of the transfer occurs without revealing any identifying information of the first token commitment, the second token commitment, a first serial number and/or a second serial number,
the first token commitment obtained via the application of the first hashing function on the first serial number,
the second token commitment obtained via the application of the second hashing function on the first serial number.
18.	(Original) The method of claim 5, wherein the first token commitment, the second token commitment and/or the third token commitment represent non-fungible tokens.
19.	(Original) The method of claim 5, wherein the application of the third hashing function includes the application of the third hashing function on an identifier of the recipient on the DLN.
20.	(Original) The method of claim 5, wherein the application of the third hashing function includes the application of the third hashing function on an identifier of the recipient on the DLN, the identifier including a public key of the recipient on the DLN.
21.  	(Currently Amended) A method, comprising:
receiving a request that is configured to cause a first non-fungible asset and a second non-fungible asset to be combined into a combined non-fungible asset, neither the first non-fungible asset, the second non-fungible asset, nor the combined non-fungible asset being an amount of a currency; and
causing, in response to the request and on a distributed ledger-based network (DLN), a registration of the combined non-fungible asset on the DLN,
the registration occurring after verification of a zero-knowledge proof (ZKP) provided by a provider that the provider has knowledge of an identity of 
            the combined non-fungible token including a concatenation of a first non-fungible token and a second non-fungible token,
the first non-fungible token obtained via an application of a first hashing function on a first identifying parameter [[of]] uniquely identifying the first  non-fungible asset, and
the second non-fungible token obtained via an application of a second hashing function on a second identifying parameter [[of]] uniquely identifying  the second non-fungible asset 

22.	(Previously Presented) The method of claim 1, wherein:
the first non-fungible asset and the second non-fungible asset represented on the DLN by a first token commitment and a second token commitment, respectively,
the first token commitment obtained via an application of the first hashing function on the
first non-fungible token, a public key, and a first cryptographic nonce, and
the second token commitment obtained via an application of the second hashing function
on the second non-fungible token, the public key, and a second cryptographic nonce.
23.	(Previously Presented) The method of claim 1, further comprising: 
causing, in response to the registration of the combined non-fungible asset, generating a first nullifier via an application of the first hashing function on the first non-fungible token and a private key of a sender; and
causing, in response to the registration of the combined non-fungible asset, generating a second nullifier via an application of the second hashing function on the second non-fungible token and the private key of the sender.
24.	(Previously Presented) The method of claim 5, wherein:
the first non-fungible asset and the second non-fungible asset represented on the DLN by the first token commitment and the second token commitment, respectively,
the first token commitment obtained via an application of the first hashing function on the first non-fungible token, a public key, and a first cryptographic nonce, and
the second token commitment obtained via an application of the second hashing function on the second non-fungible token, the public key, and a second cryptographic nonce.
25.	(Previously Presented) The method of claim 5, further comprising:
causing, in response to the registration of the combined non-fungible asset, generating a first nullifier via an application of the first hashing function on the first non-fungible token and a private key of the sender; and
causing, in response to the registration of the combined non-fungible asset, generating a second nullifier via an application of the second hashing function on the second non-fungible token and the private key of the sender.
26.	(Previously Presented) The method of claim 21, wherein:
the first non-fungible asset and the second non-fungible asset represented on the DLN by a first token commitment and a second token commitment, respectively,
the first token commitment obtained via an application of the first hashing function on the first non-fungible token, a public key, and a first cryptographic nonce, and
the second token commitment obtained via an application of the second hashing function on the second non-fungible token, the public key, and a second cryptographic nonce.
27.	(Previously Presented) The method of claim 21, further comprising:
causing, in response to the registration of the combined non-fungible asset, generating a first nullifier via an application of the first hashing function on the first non-fungible token and a private key of a sender; and
causing, in response to the registration of the combined non-fungible asset, generating a second nullifier via an application of the second hashing function on the second non-fungible token and the private key of the sender.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434